UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4906



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TREMAINE BERNARD COATS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:01-cr-00117)


Submitted:   October 12, 2007          Decided:     November 13, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David C. Sutton, SUTTON LAW OFFICES, P.A., Greenville, North
Carolina, for Appellant. Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tremaine Bernard Coats pled guilty without the benefit of

a written plea agreement to possession with intent to distribute

more than fifty grams of crack cocaine and a quantity of heroin

(Count 1), in violation of 21 U.S.C. § 841(a)(1) (2000), and

traveling between North Carolina and New York to promote and

conduct an illegal drug business (Count 2), in violation of 18

U.S.C. § 1952 (2000).   The district court sentenced Coats to a 151-

month term of imprisonment on Count 1 and to a concurrent sentence

of sixty months on Count 2.      Coats appeals his convictions and

sentence.     His counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), challenging the adequacy of the

colloquy held in accordance with Fed. R. Crim. P. 11, and the

reasonableness of Coats’ sentence.      Counsel states, however, that,

in his view, there are no meritorious issues for appeal.     Coats was

informed of his right to file a pro se supplemental brief but has

not done so.    We affirm.

            Counsel raises as a potential issue the adequacy of the

plea hearing but does not specify any deficiencies in the district

court’s Rule 11 inquiries.      Because Coats did not move in the

district court to withdraw his guilty plea on the ground raised on

appeal, any error in the Rule 11 hearing is reviewed for plain

error.   United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002) (discussing standard).      Our careful review of the record


                                - 2 -
convinces us that the district court substantially complied with

the mandates of Rule 11 in accepting Coats’ guilty plea and that

any omission on the court’s part did not affect Coats’ substantial

rights.    Moreover, the district court ensured that Coats entered

his plea knowingly and voluntarily and that the plea was supported

by an independent factual basis. See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).

           Counsel     also     suggests      that     Coats’   sentence       is

unreasonable.   After United States v. Booker, 543 U.S. 220 (2005),

courts must calculate the applicable guideline range after making

the   appropriate    findings    of    fact   and    consider   the   range    in

conjunction with other relevant factors under the guidelines and 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).               United States v.

Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct.

2054 (2006).    This court will affirm a post-Booker sentence if it

“is within the statutorily prescribed range and is reasonable.”

Id. at 433 (internal quotation marks and citation omitted).                   “[A]

sentence    within    the     proper    advisory      Guidelines      range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007) (upholding application of rebuttable presumption of

reasonableness to within-guidelines sentence).

           Here, before the district court reentered the criminal

judgment to afford Coats an opportunity to appeal his sentence, see


                                      - 3 -
United States v. Peak, 992 F.2d 39 (4th Cir. 1993), the district

court    resentenced    Coats   in    accordance     with    Booker,    properly

calculating     the    guideline     range,    appropriately       treating    the

guidelines as advisory, and considering the § 3553(a) factors.

Coats’ 151-month prison term on Count 1 is the bottom of the

guideline range and is below the statutory maximum sentence of life

imprisonment, see 21 U.S.C.A. § 841(b)(1)(A) (West 1999 & Supp.

2007), and his sentence on Count 2 is the statutory maximum of five

years.    See 18 U.S.C. § 1952(a)(3); USSG § 5G1.1(a).                  Finally,

neither Coats nor the record suggests any information so compelling

as to rebut the presumption that a sentence within the properly

calculated guideline range is reasonable.              We therefore conclude

that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm the district court’s judgment.                 This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                      - 4 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 5 -